Defendant made a valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]). The court did not conflate the right to appeal with the rights automatically forfeited by pleading guilty. Defendant orally confirmed that he understood he was giving up his right to appeal (compare People v Bradshaw, 18 NY3d 257 [2011]). In addition, the colloquy was supplemented by a written waiver.
Regardless of whether defendant made a valid waiver of his right to appeal, we conclude that the hearing court properly denied defendant’s suppression motion.
There is no basis for disturbing the court’s credibility determinations, which are supported by the record. Concur— Saxe, J.E, Friedman, Catterson, Freedman and ManzanetDaniels, JJ.